Citation Nr: 9902069	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-32 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
August 1984.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran testified before the undersigned member of 
the Board at a hearing held in Washington, DC, in October 
1998.  Evidence was received at the hearing for which a 
waiver of RO consideration was submitted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Low back disability originated in service.


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. §§ 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veterans claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Service medical records show that the veteran sustained a 
contusion injury to her left sacral region in October 1983 
when she fell down stairs.  The records further show that she 
continued to receive treatment for low back complaints, 
primarily affecting her left side, throughout service, and 
that her complaints were repeatedly attributed to strains 
affecting the sacroiliac region.  At her service separation 
examination the veteran reported recurrent back pain, 
although clinical examination of the back was negative.

On file are private medical reports for September 1987 to 
September 1997 which document repeated complaints of low back 
pain, primarily involving the left side.  The veteran 
reported injuring her back in service and indicated that she 
had experienced chronic back pain on an intermittent basis 
since that time.  She also reported experiencing an 
exacerbation of her low back pain in 1992 when moving into an 
apartment.  X-ray studies of the veterans lumbar spine were 
normal, but she was diagnosed with lumbar strain.

The veteran was afforded a VA examination in February 1996, 
at which time she reported experiencing intermittent low back 
pain since her injury in service.  Physical examination of 
the veteran was essentially normal and she was diagnosed with 
low back pain by history.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1997, at which time she testified that 
she first sought treatment for her low back symptoms shortly 
after service, and had continued to seek treatment on an 
intermittent basis since that time.  She reported that she 
had treated her symptoms in a conservative manner, primarily 
through the use of pain medications, because she was unable 
to obtain medical insurance coverage for her back or afford 
more extensive treatment.  She stated that her low back 
disability had gradually worsened in severity.

Of record is the report of an October 1997 VA examination, at 
which time the veteran reported that she experienced low back 
pain on a chronic basis since her injury in service.  On 
examination, Magnetic Resonance Image study disclosed the 
presence of mild to moderate bulging of the discs of L4-L5 to 
the left side with minimal narrowing of the foramen.  The 
examiner diagnosed the veteran with lumbosacral strain.

Of record is a statement, dated in July 1998, by Robert C. 
Corn, M.D.  Dr. Corn reported that he had recently reviewed 
the veterans medical records and evaluated her complaints of 
chronic low back pain.  He noted that she sustained an injury 
to her lower back in service, and that she had experienced 
intermittent pain since that time in the area of the service 
injury.  He noted that the veteran had been extraordinarily 
consistent in identifying her low back symptoms as involving 
the left sacroiliac joint area, and he noted that her 
complaints clinically described a chronic sacroiliac joint 
dysfunction.  Dr. Corn indicated that the veterans proper 
diagnoses are unrecognized chronic sprain and probable 
subluxation of the left sacroiliac joint, and he concluded 
that the October 1983 service injury represented the onset of 
the veterans disability.

At her October 1998 hearing before the undersigned, the 
veteran essentially reiterated testimony proffered at her 
October 1997 hearing.

Service medical records confirm that the veteran sustained 
injury to her left sacral region in October 1983, with 
continued episodes of lumbosacral strain throughout service.  
Postservice medical evidence on file since 1987 documents 
continued complaints of left low back pain which the veteran 
consistently reported had existed on an intermittent basis 
since service, and Dr. Corn, after reviewing available 
medical records, concluded that the veterans current low 
back disability in fact originated with the injury sustained 
in October 1983.  Accordingly, service connection is 
warranted for low back disability.







ORDER

Entitlement to service connection for low back disability is 
granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
